DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 6, 17, 19 have been amended. Claims 2-3, 5, 9-12, and 15 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 05/10/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 4, 6-8, 13-14, 16-24 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 4, 6-8, 13-14, 16-24 filed 05/10/20221, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a device with an acquisition unit to gather a mass and center of gravity of an optical device that includes a movable lens that cases a change in the center of gravity of the optical device. The center of gravity is acquired based on a zoom and focus position of the optical device and controlling the attitude of the optical device based on the mass and center of gravity.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:

wherein the acquisition unit acquires information that indicates a plurality of center of gravity positions of the optical device, corresponding to a plurality of respective positions of a movable lens from among the one or more movable lens.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Takada (JP20081311184) teaches An imaging device is stored with at least one of information showing moment of inertia of the imaging device which has, as an axis of rotation, an axis passing the center of gravity of the imaging device and parallel to an axis of rotation in a panning direction and information showing moment of inertial of the imaging device which has, as an axis of rotation, an axis passing the center of gravity of the imaging device and parallel to an axis of rotation in a tilting direction but is silent on the center of gravity position of the optical device is acquired according to a zoom value and a focus position of the optical device from center of gravity position information stored in a storage unit.
Yokoyama (JP2011123407) teaches a  gravity center moving motor and when the lens is driven, the control means receives data from the storage means, drives the center of gravity moving motor but is silent on the center of gravity position of the optical device is acquired according to a zoom value and a focus position of the optical device from center of gravity position information stored in a storage unit.
Kawamura (US 20170293122 A1)  teaches When the first lens unit is moved at a time of changing magnification, the position of the center of gravity of the whole optical system may be changed but is silent on controlling an attitude of the optical device based on a detected value of ,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486